DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I in the reply filed on February 18, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the top view set forth in claim 2 must be shown or the feature(s) canceled from the claim(s).  Additionally the fourth semiconductor layer set forth in claim 16 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-8 and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herner (U.S. Pub. No. 2019/0355874 A1).
Regarding claim 1, Herner discloses a method of manufacturing an optoelectronic device, comprising the steps of:
a) providing an active diode stack (FIG. 9A: 718, see paragraph 0057) comprising a first doped semiconductor layer of a first conductivity type and a second doped semiconductor layer of the second conductivity type, coating the upper surface of the first layer (FIG. 2: 30/38, see paragraph 0037);
b) arranging a third semiconductor layer on the upper surface of the active stack (FIG. 9E: 780, see paragraph 0062);

d) after step (b) and after step (c), forming trenches vertically extending through the third layer and emerging into the first layer and deliminating a plurality of pixels each comprising a diode and an elementary diode control cell (FIG. 9F: trenches 798, see paragraph 0063).
Regarding claim 5, Herner discloses after (b) and before (d), the third semiconductor layer is removed from the trench-forming areas (FIG. 9: semiconductor layer of the transistor is not present in the trench-forming areas).
Regarding claim 7, Herner discloses, after step (b), a step of forming, in each pixel, a metallization of contact with the second semiconductor layer, and a metallization of contact with the third semiconductor layer (FIG. 9F: 794/770, see paragraph 0060).
Regarding claim 8, Herner discloses the metallization of contact with the second semiconductor layer and the metallization of contact with the third semiconductor layer are distinct metallizations, connected to each other by a conductive track in contact with the upper surfaces of said metallization (FIG. 9F: 794 and 770 are distinct and connected to each other within the device).
Regarding claim 14, Herner discloses the diodes are light-emitting diodes (see paragraph 0057).
Regarding claim 15, Herner discloses the first and second semiconductor layers are made up of III-V semiconductor materials (see paragraph 0033, material can be GaN, AlGaN, InGaN, etc.), and the third semiconductor layer is made of silicon (see paragraph 0040).
Regarding claim 16, under the broadest reasonable interpretation in view of the specification the “fourth semiconductor” appears to refer to the gate over the third semiconductor layer which can be formed of a material such as polysilicon. Given this interpretation, Herner discloses a step of arranging a fourth semiconductor layer on the upper surface of the third semiconductor layer (FIG. 9E: 774, see paragraph 0040).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herner (U.S. Pub. No. 2019/0355874 A1) in view of Chiu et al. (U.S. Pub. No. 2016/0064613 A1).
Regarding claim 2, Herner is silent in regards to in top view, the trenches form a continuous gate separating from one another the device pixels.
Chiu discloses  in top view, the trenches form a continuous gate separating from one another the device pixels (FIG. 11: 60b, see paragraph 0050). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the 
Regarding claim 3, Herner discloses filling the trenches with metal to form a metallization of contact with the first semiconductor layer, common to all the pixels of the device (FIG. 9: 798, see paragraph 0063).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herner (U.S. Pub. No. 2019/0355874 A1) in view of Chiu et al. (U.S. Pub. No. 2016/0064613 A1) as applied to claim 3 above, and further in view of Huang (U.S. Pub. No. 2011/0198609 A1).
Regarding claim 4, the combination is silent in regards to an insulation layer is deposited on the lateral walls of the trenches.
Huang discloses an insulation layer is deposited on the lateral walls of the trenches (FIG. 4: 39, see paragraph 0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Huang to the teachings of the combination so as to form an isolation layer in the via (see paragraph 0017).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herner (U.S. Pub. No. 2019/0355874 A1).
Regarding claim 17, Herner does not explicitly disclose the forming temperature not exceeding 500 degrees C. However, Herner does disclose that the materials are sensitive to elevated temperatures (paragraph 0073). From this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the forming temperature and arrive at the claim 17 limitation. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819